Citation Nr: 0902358	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  05-17 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for a skin disability 
of the hands.

2.  Entitlement to a compensable rating for a chronic tinea 
pedis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The veteran served on active duty from May 1963 to March 
1965.
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) issued in August 2003 and 
May 2004 that denied service connection for a skin condition 
of the hands and a noncompensable rating for chronic tinea 
pedis, respectively.


FINDINGS OF FACT

1.  The veteran does not currently have any skin disability 
of the hands.

2.  The veteran's tinea pedis has been manifested by 
subjective complaints of rashes, dryness, and discomfort.  
The disability does not involve at least 5 percent of the 
entire body, or 5 percent of exposed areas affected; or 
require treatment such as therapeutic doses of 
corticosteroids or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  The veteran's claimed skin disability of the hands was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  

2.  The criteria for a compensable rating for chronic tinea 
pedis have not been met.  38 U.S.C.A. § 1155, 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 4.118, 
Diagnostic Codes (DCs) 7806, 7813 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Skin Condition of the Hands

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303. 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability.  Boyer 
v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 
104 F.3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski,  2 Vet. App. 141 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

The veteran claims that he has a skin condition of the hands 
that he asserts is due to his military service.  

The medical evidence of record consists of private treatment 
records from January 1988 to August 1996; VA treatment 
records from March 2003 to April 2003; and VA examination 
report from November 2005.   The records do not show that the 
veteran complained of any problems with the skin of his 
hands.  Additionally, the physicians did not note any 
abnormalities or any specific diagnosis associated with skin 
condition of the hands.  Therefore, the Board finds that the 
medical evidence fails to establish that the veteran has a 
current diagnosed disability.  

At no time has the veteran provided statements as to the 
symptoms he has that he relates to a skin condition of his 
hands.  Nor has he provided medical evidence documenting he 
has a diagnosed disorder relating to the skin of his hands.  
The Board acknowledges that the veteran is competent to give 
lay evidence about what he has experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  However, as a lay person, the 
veteran is not competent to make a medical diagnosis or to 
render an opinion relating any skin condition of the hands to 
his service.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. West,  142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  He has not provided 
evidence, or notified VA of the existence of any evidence, to 
substantiate his claim.  Thus, his statements are not 
sufficient to establish that he has a current disability 
related to service.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Therefore, service connection for a skin 
disability of the hands is denied because the medical 
evidence fails to establish the veteran has a current 
disability for which service connection may be granted.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Increased Rating for Chronic Tinea Pedis

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4.  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The Board will consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Where the veteran's diagnosed condition does not match any of 
the diagnostic codes contained in the rating schedule, it is 
permissible to rate the condition under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20.  One diagnostic code 
may be more appropriate than another based upon factors such 
as an individual's relevant medical history, the diagnosis, 
and demonstrated symptomatology. 

In this case, the veteran has been diagnosed with chronic 
tinea pedis.  The RO rated this condition under DC 7813, used 
for the rating of dermatophytosis, which includes tinea pedis 
of the feet.  The Board notes that DC 7813 calls for analysis 
under DC 7806, used for rating dermatitis or eczema.  Given 
the nature of the veteran's disability, the Board finds that 
the rating criteria applied by the RO are appropriate.  
Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 
4.20, 4.21.  Accordingly, the Board will proceed with an 
analysis of the veteran's disability under DC 7813 and 7806.

Under the provisions of DC 7806, a 10 percent rating will be 
assigned where at least 5 percent, but less than 20 percent 
of the entire body or at least 5 percent, but less than 20 
percent of exposed areas are affected or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past 12-month period.  A 30 
percent rating is for application where 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas are 
affected, or; here systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating is warranted where 
more than 40 percent of the entire body or more than 40 
percent of the exposed areas are affected; or here there is 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.

Applying the facts in this case to the criteria set forth 
above, the Board finds that the criteria for a compensable 
rating have not been met.  

Evidence for consideration in this case includes VA treatment 
records from March 2003 to April 2003; and reports of VA 
examinations conducted in July 2003, May 2004, and November 
2005.  

The VA treatment records show that the veteran complained of 
severe pain at the bottom of both feet.  He was noted to have 
numbness in his feet, tinea pedis, and fungal toe nails.  

On VA examination in July 2003, the veteran was noted to have 
normal skin, except for the scaling of the foot skin in a 
moccasin distribution, and some interdigital masseration.  
The examiner diagnosed the veteran with chronic tinea pedis 
related to his service.  

On VA examination in March 2004, the veteran reported 
periodic fissuring between his toes and on his heels.  The 
examination revealed that the veteran had some mild 
maceration between the fourth and fifth toes.  Otherwise, 
between all of the rest of his toes there was no active 
disease.  He had some slight scarring consistent with 
previous episodes of exacerbations of tinea pedia.  His heels 
had no evidence of tinea pedis at the time of the 
examination.  Additionally, there was no evidence that his 
tinea pedis influenced the veteran's gait.  The examiner 
diagnosed tinea pedis mostly in remission at the time of the 
examination.  

On VA examination in November 2005, the veteran complained of 
dryness and flaking of his feet as well as calluses.  He also 
complained of numbness, cramping, and burning in his feet, 
the pain being sufficient to awaken him at night.  Current 
treatment was listed to include lactic acid five-percent 
lotion for dry skin.  The examination revealed mild dryness 
of the skin of the feet with mild scaling on both plantar 
aspects and between the toes.  There were no exudates or 
fissures.  There were numerous calluses over the plantar 
aspects of the metatarsal heads.  The affected portion was 
listed as being less than 5 percent.  No scaling was noted.  
The diagnosis was chronic tinea pedis.  

As the evidence does not show that the veteran's chronic 
tinea pedis involves 5 percent or more of the entire body, or 
of the exposed areas affected, or requires intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs, the Board finds that entitlement to 
a compensable rating is not demonstrated by the evidence of 
record.  38 C.F.R. § 4.118, DC 7806.  

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that since March 11, 2003, 
when service connection became effective, the veteran's 
chronic tinea pedis has not warranted a compensable rating.  
As the preponderance of the evidence is against the claim for 
an increased rating, the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. § 5103, 
5103A, 5107.  The notice must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

Here, the RO sent correspondence in March 2003 and February 
2004; rating decisions in August 2003 and May 2004; a 
statement of the case in May 2005; and supplemental 
statements of the case in October 2005 and December 2005.   
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  Thus, VA has 
satisfied its duty to notify and satisfied that duty prior to 
the issuance of the March 2006 supplemental statement of the 
case.  The veteran received additional notice in June 2006.  
However, the Board finds that the issuance of a supplemental 
statement of the case is not required because no evidence 
relevant to the issues on appeal was received subsequent to 
the March 2006 supplemental statement of the case.

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA also made all efforts to obtain a medical 
examination in relation to these claims.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.



ORDER

Service connection for a skin disability of the hands is 
denied.  

Initial compensable disability rating for chronic tinea pedis 
is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


